Exhibit 10.5

IMPERVA, INC.

NOTICE OF INDUCEMENT OPTION GRANT

Imperva, Inc. has granted you (“Participant”) an Option to purchase Shares of
Common Stock of the Company (“Shares”), subject to the terms and conditions of
this Notice of Inducement Option Grant (the “Notice”) and the Inducement Option
Award Agreement (the Notice and the Inducement Option Agreement, collectively,
the “Agreement”).

 

Participant:   

Anthony Bettencourt

Address:   

 

Date of Grant:   

August 20, 2014

Vesting Commencement Date:    August 18, 2014 Exercise Price per Share:   

 

Total Number of Shares:   

265,000

Type of Option:    Non-Qualified Stock Option Expiration Date:   

August 19, 2024

Post-Termination Exercise Period:   

Termination for Cause (as defined in 2(c) of the Agreement) = None

  

Voluntary Termination = 3 Months

  

Termination without Cause = 3 Months

  

Disability = 12 Months

  

Death = 12 Months

Vesting Schedule:    Subject to the limitations set forth in the Agreement
(inclusive of the Notice), the Shares subject to the Option will vest and may be
exercised, in whole or in part, in accordance with the following schedule:   
25% of the Shares subject to the Option will vest and become exercisable on the
first anniversary of the Vesting Commencement Date with an additional 6.25% of
the Shares subject to the Option vesting each quarter thereafter so long as
Participant has not been Terminated, subject to the terms of the Company’s
Change in Control Plan. Fractional vesting will be rounded in accordance with
the Company’s standard practices in its equity administration platform.

Participant acknowledges that the vesting pursuant to this Notice is earned only
by continuing service as a Company employee, director or consultant. Participant
also understands that this Notice is subject to the terms and conditions of the
Agreement, which is incorporated herein by reference. By signing below or
electronically accepting the Agreement, Participant confirms that he has read
and agreed to the terms and conditions of this Agreement (inclusive of the
Notice). Participant has had an opportunity to obtain the advice of counsel
prior to executing the Notice and fully understands all provisions of this
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions relating to
the Agreement. Participant further agrees to notify the Company upon any change
in the residence address indicated on the Notice.

 

PARTICIPANT:     IMPERVA, INC. Signature:  

 

    By:  

 

Print Name:  

 

    Its:  

 

Date:  

 

    Date:  

 



--------------------------------------------------------------------------------

IMPERVA, INC.

INDUCEMENT STOCK OPTION PLAN AND AGREEMENT

Participant has been granted an option to purchase Shares (the “Option”),
subject to the terms and conditions of the Notice and this Agreement.

1. Vesting Rights. Subject to the applicable provisions of this Agreement, this
Option may be exercised, in whole or in part, in accordance with the schedule
set forth in the Notice. In the event Participant’s Termination (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where Participant is employed or the terms of
Participant’s employment agreement, if any), Participant’s right to vest in the
Shares subject to the Option will terminate effective as of the date that
Participant is no longer actively providing services and will not be extended by
any notice period (e.g., active services would not include any contractual
notice period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment agreement, if any); the Committee shall have the
exclusive discretion to determine when Participant is no longer actively
providing services for purposes of his Option grant (including whether
Participant may still be considered to be providing services while on an
approved leave of absence).

2. Termination Period.

(a) General Rule. Except as provided below, this Option may be exercised for
three months after Participant’s Termination with the Company or any Parent or
Subsidiary. In no event shall this Option be exercised later than the Expiration
Date set forth in the Notice.

(b) Death; Disability. Unless provided otherwise in the Notice, upon
Participant’s Termination by reason of his Disability or death, or if a
Participant dies within three months of the Termination Date, this Option may be
exercised for twelve months, provided that in no event shall this Option be
exercised later than the Expiration Date set forth in the Notice.

(c) Cause. Upon Participant’s Termination for Cause, the Option shall expire on
such date of Participant’s Termination Date. For purposes of this
Section 2(c) only, “Cause” means (except as may otherwise be defined in
Participant’s employment or services agreement or Award Agreement) (a) the
commission of an act of theft, embezzlement, fraud or dishonesty, (b) a breach
of fiduciary duty to the Company or a Parent or Subsidiary, or (c) a failure to
materially perform the customary duties of Employee’s employment.

(d) Measurement Date. In the event of Participant’s Termination (whether or not
in breach of local labor laws), Participant’s right to exercise the Option after
Termination, if any, will be measured by the date of termination of
Participant’s active services and will not be extended by any notice period
mandated under employment laws in the jurisdiction where Participant is employed
or terms of Participant’s employment agreement, if any).

3. Grant of Option.

(a) Basic Terms. The Participant named in the Notice has been granted an Option
for the number of Shares set forth in the Notice at the exercise price per Share
set forth in the Notice (the “Exercise Price”).

(b) Adjustment of Shares. If the number of outstanding Shares is changed by a
stock dividend, recapitalization, stock split, reverse stock split, subdivision,
combination, reclassification or similar change in the capital structure of the
Company, without consideration, then the Exercise Price of and number of Shares
subject to this Agreement shall be proportionately adjusted, subject to any
required action by the Board or the stockholders of the Company and in
compliance with applicable securities laws; provided that fractions of a Share
will not be issued.

(c) Modification, Extension or Renewal. The Committee may modify, extend or
renew the Option and authorize the grant of new options in substitution
therefor, provided that any such action may not, without the written consent of
a Participant, impair any of such Participant’s rights under this Agreement.
Subject to the terms of Section 6(f), by written notice to Participant, the
Committee may reduce the Exercise Price of the Option without the Participant’s
consent; provided, however, that the Exercise Price may not be reduced below the
Fair Market Value on the date the action is taken to reduce the Exercise Price.

 

A-1



--------------------------------------------------------------------------------

4. Exercise of Option.

(a) Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set forth in the Notice and the applicable provisions
of this Agreement. In the event of Participant’s death, Disability, Termination
for Cause or other Termination, the exercisability of the Option is governed by
the applicable provisions of this Agreement (inclusive of the Notice).

(b) Method of Exercise. This Option is exercisable by delivery of an exercise
notice (the “Exercise Notice”), which shall state the election to exercise the
Option, the number of Shares in respect of which the Option is being exercised
(the “Exercised Shares”). The Exercise Notice shall be delivered in person, by
mail, via electronic mail or facsimile or by other authorized method to the
Secretary of the Company or other person designated by the Company. The Exercise
Notice shall be accompanied by payment of the aggregate Exercise Price as to all
Exercised Shares. This Option shall be deemed to be exercised upon receipt by
the Company of such fully executed Exercise Notice accompanied by such aggregate
Exercise Price.

(c) Securities Law. No Shares shall be issued pursuant to the exercise of this
Option unless such issuance and exercise complies with all relevant provisions
of securities law and the requirements of any stock exchange or quotation
service upon which the Shares are then listed. Assuming such compliance, for tax
purposes the Exercised Shares shall be considered transferred to the Participant
on the date the Option is exercised with respect to such Exercised Shares.

(d) Limitations on Exercise. The Committee may specify a minimum number of
Shares that may be purchased on any exercise of the Option, provided that such
minimum number will not prevent the Participant from exercising the Option for
the full number of Shares for which it is then exercisable.

5. Method of Payment. Unless provided otherwise by the Company, in its sole
discretion, or in the Appendix, payment of the aggregate Exercise Price shall be
by any of the following, or a combination thereof, at the election of the
Participant:

(a) cash;

(b) check;

(c) by consideration received by the Company pursuant to a broker-assisted or
other cashless exercise program implemented by the Company; or

(d) other method authorized by the Company.

6. Restrictions.

(a) Non-Transferability. This Option may not be transferred in any manner other
than by will or by the laws of descent or distribution or court order and may be
exercised during the lifetime of Participant only by the Participant unless
otherwise permitted by the Committee on a case-by-case basis. The terms of this
Agreement shall be binding upon the executors, administrators, heirs, successors
and assigns of the Participant.

(b) Voting and Dividends. No Participant will have any of the rights of a
stockholder with respect to any Shares until the Shares are issued to the
Participant. After Shares are issued to the Participant, the Participant will be
a stockholder and have all the rights of a stockholder with respect to such
Shares, including the right to vote and receive all dividends or other
distributions made or paid with respect to such Shares.

(c) Certificates. All certificates for Shares will be subject to such stock
transfer orders, legends and other restrictions as the Committee may deem
necessary or advisable, including restrictions under any applicable federal,
state or foreign securities law, or any rules, regulations and other
requirements of the SEC or any stock exchange or automated quotation system upon
which the Shares may be listed or quoted.

(d) Escrow; Pledge of Shares. To enforce any restrictions on a Participant’s
Shares, the Committee may require the Participant to deposit all certificates
representing Shares, together with stock powers or other instruments of transfer
approved by the Committee, appropriately endorsed in blank, with the Company or
an agent designated by the Company to hold in escrow until such restrictions
have lapsed or terminated, and the Committee

 

A-2



--------------------------------------------------------------------------------

may cause a legend or legends referencing such restrictions to be placed on the
certificates. If Participant is permitted to execute a promissory note as
partial or full consideration for the purchase of Shares under this Agreement,
he will be required to pledge and deposit with the Company all or part of the
Shares so purchased as collateral to secure the payment of the Participant’s
obligation to the Company under the promissory note; provided, however, that the
Committee may require or accept other or additional forms of collateral to
secure the payment of such obligation and, in any event, the Company will have
full recourse against the Participant under the promissory note notwithstanding
any pledge of the Participant’s Shares or other collateral. In connection with
any pledge of the Shares, the Participant will be required to execute and
deliver a written pledge agreement in such form as the Committee will from time
to time approve. The Shares purchased with the promissory note may be released
from the pledge on a pro rata basis as the promissory note is paid.

(e) Insider Trading Policy. Participant shall comply with any policy adopted by
the Company from time to time covering transactions in the Company’s securities
by employees, officers and/or directors of the Company.

(f) Repricing; Exchange and Buyout of Awards. Without prior stockholder
approval, the Committee may (a) reprice the Option (and where such repricing is
a reduction in the Exercise Price of outstanding Options, the consent of
Participant is not required provided written notice is provided to him), and
(b) with the consent of the Participants (unless not required pursuant to
Section 3(c) of this Agreement), pay cash or issue new awards in exchange for
the surrender and cancellation of the Option, or any portion thereof.

7. Term of Option. This Option shall in any event expire on the expiration date
set forth in the Notice, which date is 10 years after the Date of Grant.

8. Tax Obligations. Participant acknowledges that, regardless of any action
taken by the Company or, if different, Participant’s employer (the “Employer”),
the ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax related items related to
Participant’s Option and legally applicable to Participant (“Tax-Related
Items”), is and remains Participant’s responsibility and may exceed the amount
actually withheld by the Company or the Employer. Participant further
acknowledges that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option, including, but not limited to, the grant, vesting or
exercise of the Option, the subsequent sale of Shares acquired pursuant to such
exercise and the receipt of any dividends; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Option to reduce or eliminate Participant’s liability for Tax-Related Items or
achieve any particular tax result. Further, if Participant is subject to
Tax-Related Items in more than one jurisdiction between the Date of Grant and
the date of any relevant taxable or tax withholding event, as applicable,
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

Prior to the relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

(a) withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer; or

(b) withholding from proceeds of the sale of Shares acquired at exercise of the
Option either through a voluntary sale or through a mandatory sale arranged by
the Company (on Participant’s behalf pursuant to this authorization) without
further consent.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Participant will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Stock equivalent.

Finally, Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of this Agreement that cannot be satisfied by the
means previously described. The Company may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares if Participant fails to comply with
his obligations in connection with the Tax-Related Items.

 

A-3



--------------------------------------------------------------------------------

9. Acknowledgement of Nature of the Grant. The Company and Participant agree
that the Option is granted under and governed by this Agreement. Participant
acknowledges receipt of a copy of the Option prospectus, represents that
Participant has carefully read and is familiar with the Option and hereby
accepts the Option subject to all of the terms and conditions set forth in this
Agreement. Participant further acknowledges, understands and agrees that:

(a) the grant of the Option is voluntary and does not create any contractual or
other right to receive future grants of Options, or benefits in lieu of Options;

(b) the Option grant shall not create a right to employment or be interpreted as
forming an employment or service contract with the Company, the Employer or any
Parent, Subsidiary or affiliate of the Company, and shall not interfere with the
ability of the Company, the Employer or any Parent, Subsidiary or affiliate of
the Company, as applicable, to terminate Participant’s employment or service
relationship (if any);

(c) Participant is voluntarily accepting this Option;

(d) the Option and any Shares acquired hereunder are not intended to replace any
pension rights or compensation;

(e) the Option and any Shares acquired hereunder and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

(f) the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty;

(g) if the underlying Shares do not increase in value, the Option will have no
value;

(h) if Participant exercises the Option and acquires Shares, the value of such
Shares of may increase or decrease in value, even below the Exercise Price;

(i) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from Participant’s Termination (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment agreement, if any), and in consideration of the
grant of the Option to which Participant is otherwise not entitled, Participant
irrevocably agrees never to institute any claim against the Company, its Parent,
or any of its Subsidiaries or affiliates or the Employer, waives his ability, if
any, to bring any such claim, and releases the Company, its Parent, Subsidiaries
and affiliates and the Employer from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
Participant shall be deemed irrevocably to have agreed not to pursue such claim
and agree to execute any and all documents necessary to request dismissal or
withdrawal of such claim; and

(j) unless otherwise provided by the Company in its discretion, the Option and
the benefits evidenced by this Agreement do not create any entitlement to have
the Option or any such benefits transferred to, or assumed by, another company
nor to be exchanged, cashed out or substituted for, in connection with any
Corporate Transaction affecting the Shares;

10. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding this
Option or Participant’s acquisition or sale of the underlying Shares.
Participant is hereby advised to consult with his own personal tax, legal and
financial advisors regarding this Option before taking any action.

11. Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and its Parent,
Subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing this Agreement and Participant’s Option.

 

A-4



--------------------------------------------------------------------------------

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Options or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing this Agreement.

Participant understands that Data will be transferred to a designated broker or
such other stock administrator as may be selected by the Company in the future,
which is assisting the Company with the implementation, administration and
management of the Option and this Agreement. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipient’s country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that if he or she resides outside the United States, he or she may request a
list with the names and addresses of any potential recipients of the Data by
contacting his local human resources representative. Participant authorizes the
Company, its designed broker and any other possible recipients which may assist
the Company (presently or in the future) with implementing, administering and
managing the Option to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purposes of implementing, administering
and managing Participant’s Option and this Agreement. Participant understands
that Data will be held only as long as is necessary to implement, administer and
manage Participant’s Option and this Agreement. Participant understands that if
he or she resides outside the United States, he or she may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing his local human
resources representative. Further, Participant understands that he or she is
providing the consents herein on a purely voluntary basis. If Participant does
not consent, or if Participant later seeks to revoke his consent, his employment
status or service and career with the Employer will not be adversely affected;
the only adverse consequence of refusing or withdrawing Participant’s consent is
that the Company would not be able to grant or maintain the Option. Therefore,
Participant understands that refusing or withdrawing his consent may affect
Participant’s Option. For more information on the consequences of Participant’s
refusal to consent or withdrawal of consent, Participant understands that he or
she may contact his local human resources representative.

12. Entire Agreement; Enforcement of Rights. This Agreement (inclusive of the
Notice) constitutes the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between the parties. Any prior agreements, commitments or negotiations
concerning the purchase of the Shares hereunder are superseded. No modification
of or amendment to this Agreement, nor any waiver of any rights under this
Agreement, shall be effective unless in writing and signed by the parties to
this Agreement. Participant acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement or of any subsequent breach by
Participant.

13. Compliance with Laws and Regulations. Notwithstanding any other provision
hereunder, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Shares, the Company
shall not be required to deliver any Shares issuable upon exercise of the Option
prior to the completion of any registration or qualification of the Shares under
any local, state, federal or foreign securities or exchange control law or under
rulings or regulations of the U.S. SEC or of any other governmental regulatory
body, or prior to obtaining any approval or other clearance from any local,
state, federal or foreign governmental agency, which registration, qualification
or approval the Company shall, in its absolute discretion, deem necessary or
advisable. Participant understands that the Company is under no obligation to
register or qualify the Shares with the SEC or any state or foreign securities
commission or to seek approval or clearance from any governmental authority for
the issuance or sale of the Shares. Further, Participant agrees that the Company
shall have unilateral authority to amend the Agreement without Participant’s
consent to the extent necessary to comply with securities or other laws
applicable to issuance of Shares.

14. Governing Law and Venue; Severability. If one or more provisions of this
Agreement are held to be unenforceable under applicable law, the parties agree
to renegotiate such provision in good faith. In the event that the parties
cannot reach a mutually agreeable and enforceable replacement for such
provision, then (i) such provision shall be excluded from this Agreement,
(ii) the balance of this Agreement shall be interpreted as if such

 

A-5



--------------------------------------------------------------------------------

provision were so excluded and (iii) the balance of this Agreement shall be
enforceable in accordance with its terms. This Agreement and all acts and
transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of Delaware, without giving effect to principles of conflicts of
law. For purposes of any action, lawsuit or other proceedings brought to enforce
this Agreement, relating to it, or arising from it, the parties hereby submit to
and consent to the sole and exclusive jurisdiction of the courts of San Mateo
County, California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.

15. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to this Agreement by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to the administration of this Agreement on-line or on an electronic
system established and maintained by the Company or a third party designated by
the Company.

16. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Option and on any Shares acquired upon exercise of the
Option, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

17. Administration. Subject to the general purposes, terms and conditions of
this Agreement, and to the direction of the Board, the Committee will have full
power to implement and carry out this Agreement, and will have the authority to
(a) construe and interpret this Agreement, (b) prescribe, amend and rescind
rules and regulations relating to this Agreement, (c) determine the Fair Market
Value in good faith, if necessary, (d) determine whether this Option will be
granted singly, in combination with, in tandem with, in replacement of, or as
alternatives to, other awards or incentive or compensation plans of the Company
or any Parent or Subsidiary of the Company, (e) grant waivers of conditions
hereunder, (f) correct any defect, supply any omission or reconcile any
inconsistency hereunder, (g) determine whether the Option is vested,
(h) determine the terms and conditions of any, and to institute any Exchange
Program, and (i) make all other determinations necessary or advisable for the
administration of this Agreement. Any determination made by the Committee with
respect to this Option or Agreement shall be made in its sole discretion on the
Date of Grant or, unless in contravention of any express term of this Agreement,
at any later time, and such determination shall be final and binding on the
Company and all persons having an interest in the Option. Any dispute regarding
the interpretation of this Agreement shall be submitted by the Participant or
Company to the Committee for review. The resolution of such a dispute by the
Committee shall be final and binding on the Company and the Participant.

18. Corporate Transactions. In the event of a Corporate Transaction, the Option
may be assumed or replaced by the successor corporation, which assumption or
replacement shall be binding on Participant. In the alternative, the successor
corporation may substitute an equivalent award or provide substantially similar
consideration to Participant as was provided to stockholders (after taking into
account the existing provisions of the Option). The successor corporation may
also issue, in place of outstanding Shares of the Company held by the
Participant, substantially similar shares or other property subject to
repurchase restrictions no less favorable to the Participant. In the event such
successor or acquiring corporation (if any) refuses to assume, convert, replace
or substitute the Option, as provided above, pursuant to a Corporate
Transaction, then notwithstanding any other provision in this Agreement to the
contrary, such Option will expire on such transaction at such time and on such
conditions as the Board will determine; the Board (or, the Committee, if so
designated by the Board) may, in its sole discretion, accelerate the vesting of
the Shares subject to the Option in connection with a Corporate Transaction. In
addition, in the event such successor or acquiring corporation (if any) refuses
to assume, convert, replace or substitute this Option, as provided above,
pursuant to a Corporate Transaction, the Committee will notify the Participant
in writing or electronically that such Option will be exercisable for a period
of time determined by the Committee in its sole discretion, and such Option will
terminate upon the expiration of such period.

19. Definitions. In addition to the terms defined elsewhere in the Agreement
(inclusive of the Notice), the following definitions shall apply:

(a) “Board” means the Board of Directors of the Company.

(b) “Common Stock” means the common stock of the Company.

(c) “Committee” means the Compensation Committee of the Board or those persons
to whom administration of this Agreement, or part of this Agreement, has been
delegated as permitted by law.

 

A-6



--------------------------------------------------------------------------------

(d) “Code” means the United States Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder.

(e) “Corporate Transaction” means the occurrence of any of the following events:
(a) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or “group”
(two or more persons acting as a partnership, limited partnership, syndicate or
other group for the purpose of acquiring, holding, or disposing of the
applicable securities referred to herein) becomes the “beneficial owner” (as
defined in Rule 13d-3 of the Exchange Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the total
voting power represented by the Company’s then-outstanding voting securities;
(b) the consummation of the sale or other disposition by the Company of all or
substantially all of the Company’s assets; (c) the consummation of a merger,
reorganization, consolidation or similar transaction or series of related
transactions of the Company with any other corporation, other than a merger,
reorganization, consolidation or similar transaction (or series of related
transactions) which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least a majority of the total voting power
represented by the voting securities of the Company or such surviving entity or
its parent outstanding immediately after such merger, reorganization,
consolidation or similar transaction (or series of related transactions), or
(d) any other transaction which qualifies as a “corporate transaction” under
Section 424(a) of the Code wherein the stockholders of the Company give up all
of their equity interest in the Company (except for the acquisition, sale or
transfer of all or substantially all of the outstanding shares of the Company).

(f) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.

(g) “Exchange Program” means a program pursuant to which outstanding awards are
surrendered, cancelled or exchanged for cash, the same type of awards or a
different award (or combination thereof).

(h) “Fair Market Value” means, as of any date, the value of a share of the
Company’s Common Stock determined as follows: (i) if such Common Stock is
publicly traded and is then listed on a national securities exchange, its
closing price on the date of determination on the principal national securities
exchange on which the Common Stock is listed or admitted to trading as reported
in The Wall Street Journal or such other source as the Board or the Committee
deems reliable; (ii) if such Common Stock is publicly traded but is neither
listed nor admitted to trading on a national securities exchange, the average of
the closing bid and asked prices on the date of determination as reported in The
Wall Street Journal or such other source as the Board or the Committee deems
reliable; or (iii) if none of the foregoing is applicable, by the Board or the
Committee in good faith.

(i) “Parent” means any corporation (other than the Company) in an unbroken chain
of corporations ending with the Company if each of such corporations other than
the Company owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

(j) “SEC” means the United States Securities and Exchange Commission.

(k) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

(l) “Termination” or “Terminated” means that the Participant has for any reason
ceased to provide services as an employee, officer, director, consultant,
independent contractor or advisor to the Company or a Parent or Subsidiary of
the Company. Participant will not be deemed to have ceased to provide services
in the case of (i) sick leave, (ii) military leave, or (iii) any other leave of
absence approved by the Committee; provided, that such leave is for a period of
not more than 90 days, unless reemployment upon the expiration of such leave is
guaranteed by contract or statute or unless provided otherwise pursuant to
formal policy adopted from time to time by the Company and issued and
promulgated to employees in writing. In the case of any employee on an approved
leave of absence, the Committee may make such provisions respecting suspension
of vesting of the Shares subject to the Option while on leave from the employ of
the Company or a Parent or Subsidiary of the Company as it may deem appropriate,
except that in no event may an Option be exercised after the expiration of the
term set forth in the Notice. The Committee will have sole discretion to
determine whether a Participant has ceased to provide services and the effective
date on which the Participant ceased to provide services (the “Termination
Date”).

 

A-7